

EXHIBIT 10.15
TERM LOAN AGREEMENT


THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of August 25, 2009 (the
“Effective Date”), between Shea Mining & Milling, LLC, a Nevada limited
liability company (“Borrower”), and NJB Mining, Inc., an Arizona corporation
(“Lender”).


Recitals


A.          Borrower, as buyer, and Lender, as seller, previously entered into
that certain Asset Purchase Agreement dated August 25, 2009 (the “Purchase
Agreement”) for the purchase and sale of certain of the Lender’s assets.


B.           In connection with the Purchase Agreement, Borrower has requested
that Lender, and Lender has agreed to, finance a portion of the purchase price
under the Purchase Agreement in the amount of TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000) (the “Loan”).


C.           Borrower’s obligations to pay the Loan shall be evidenced by a
promissory note (“Note”), executed by Borrower, payable to the order of Lender,
and secured by a Deed of Trust and Security Agreement With Assignment of Rents
and Fixture Filing filed with the Esmeralda County, Nevada Recorder’s office
(the “Deed of Trust”) on the Property.  The Deed of Trust, all financing
statements, this Loan Agreement, any guaranties of payment required by Lender,
and any other collateral documents required by Lender in connection with the
Loan are collectively called the “Security Documents”.


D.           The terms and conditions of the Note and all Security Documents
shall be in form and substance satisfactory to Lender.


NOW, THEREFORE, for valuable consideration, Borrower and Lender agree that the
following terms and conditions govern the Loan:


1.           Definitions.   The following definitions shall be used in this
Agreement:


“Agreement” shall mean this Term Loan Agreement, by and between Lender and
Borrower, of even date herewith.


“Borrower” shall mean Shea Mining & Milling, LLC, a Nevada limited liability
company.


“Deed of Trust” shall have the meaning for that term set forth in Paragraph C of
the Recitals of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

“Environmental Laws” means all applicable federal, state and local laws
pertaining to air and water quality, hazardous waste, waste disposal,
underground storage tanks and other environmental matters, including, but not
limited to, the Clean Water, Clean Air,  Federal Water Pollution Control, Solid
Waste Disposal, Resource Conservation Recovery and Comprehensive Environmental
Response, Compensation and Liability Acts, and any applicable laws of the State
of Nevada, and the rules, regulations and ordinances of Esmeralda County, the
agencies of the government of the State of Nevada, the Environmental Protection
Agency, the U.S. Fish and Wildlife Service and all applicable federal, state and
local agencies and bureaus.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


“Event of Default” shall have the meaning for that term set forth in Section 9
of this Agreement.


“GAAP” shall mean generally accepted accounting principles in the United States
of America set out in the opinions and pronouncements of the “Accounting
Principles Board” and the “American Institute of Certified Public Accountants”
and statements and pronouncements of the “Financial Accounting Standards Board”
or such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.


“Hazardous Materials” means any substance, material, or waste which is or
becomes regulated by any local governmental authority, the State of Nevada, or
the United States Government or agency or instrumentality thereof, or which is
otherwise regulated or defined as a “hazardous waste”, “extremely hazardous
waste”, or such other similar classification under any Environmental Law.


“Lender” shall mean NJB Mining, Inc., an Arizona corporation.


“Loan” shall have the meaning set forth for that term in Paragraph B of the
Recitals of this Agreement.


“Loan Proceeds” shall have the meaning for that term set forth in Section 3 of
this Agreement.


“Maturity Date” shall have the meaning for that term set forth in Section 5.2 of
this Agreement.


“Note” shall have the meaning set forth for that term in Paragraph C of the
Recitals of this Agreement.


“OFAC” shall have the meaning for that term set forth in Section 8(r) of this
Agreement.


“Property” means all the real property and the improvements located thereon,
which real property is more particularly described on Exhibit “A” attached
hereto and incorporated herein by this reference.
 
 
2

--------------------------------------------------------------------------------

 


“Security Documents” shall have the meaning set forth for that term in Paragraph
C of the Recitals of this Agreement.


“Title Company” shall have the meaning for that term set forth in Section 4 of
this Agreement.


“Title Policy” shall have the meaning for that term set forth in Section 4 of
this Agreement.


2.           Description of Property and Loan.  Borrower will use the Loan
Proceeds for acquisition financing secured by the Property acquired under the
Purchase Agreement.


3.           Loan Proceeds.  The proceeds of the Loan available to be used by
Borrower in connection with Borrower’s acquisition of the Property (the “Loan
Proceeds”) are the amount of the Note less closing costs and expenses set forth
in a loan closing statement prepared in connection with the Loan and the
Purchase Agreement.


4.           Loan Conditions.  Prior to Borrower’s acquisition of the Property,
Borrower shall, upon request, be required to submit to Lender the following each
in form and content approved by Lender (unless Lender has waived any such
consent in writing):


(a)          This Agreement, the Note, the Deed of Trust (which must be duly
recorded), any financing statements required by Lender (which must be duly
filed) and all other Security Documents and appropriate resolutions to borrow
executed by Borrower, all duly executed by Borrower.


(b)          A preliminary title report, issued by a title insurance company
acceptable to Lender (“Title Company”) relating to the Property and showing all
exceptions to title.


(c)          An ALTA Lender’s extended coverage policy of title insurance
(“Title Policy”) issued by Title Company at Borrower’s expense upon recordation
of the Deed of Trust (or assurance satisfactory to Lender from the Title Company
that the Title Policy will be issued), which Title Policy shall be in liability
amount and form satisfactory to Lender.  The Title Policy must show the Deed of
Trust as first lien on the Property, subject only to exceptions approved in
writing by Lender, and shall have attached any endorsements required by Lender.


(d)          Certified copies of Borrower’s articles of organization or
incorporation and operating agreement or bylaws, as applicable, any agreements
amongst shareholders or owners, if any, and evidence of its good standing and
qualification to do business under the laws of the State of Nevada (if other
than a Nevada entity).


(e)          Lender shall have approved the form and substance of all
conditions, covenants and restrictions, recorded or to be recorded in the
Official Records of Esmeralda County, Nevada, that govern the Property (and
Borrower further agrees that no conditions, covenants and restrictions shall be
so recorded without Lender’s prior written consent).
 
 
3

--------------------------------------------------------------------------------

 


(f)           Such other documents or information as Lender may reasonably
require.


5.           Disbursement Procedures and Amounts.


5.1         Interest on Advances.  Provided no Event of Default shall have
occurred or is continuing to occur, interest on the Loan shall accrue at the
non-default rate specified in the Note.  Interest shall be computed on the basis
of a 365/360-day year.


5.2         Principal.  Borrower shall pay the outstanding principal amount of
the Loan in accordance with the Note.  The entire outstanding principal amount
of the Loan, together with all accrued and unpaid interest and all other amounts
owed by Borrower to Lender in connection with the Loan, shall be due and payable
in full on the Maturity Date (as defined in the Note), unless sooner payable
pursuant to the terms of this Agreement, by reason of acceleration of the
Maturity Date or otherwise.


5.3         Additional Security.  Borrower assigns and grants to Lender, as
additional security for the performance of Borrower’s obligations under this
Agreement, a security interest in the proceeds of the Note and each Security
Document, Borrower’s interest in all Loan funds held by Lender, whether or not
disbursed, including without limitation, all funds deposited by Borrower with
Lender under this Agreement, all reserves, deferred payments, deposits, refunds,
cost savings, and payments of any kind.  Upon any default of Borrower, Lender
may use any of the foregoing for any purpose for which Borrower could have used
them under this Agreement or with respect to the financing of the
Property.  Lender will also have all other rights and remedies as to any of the
foregoing that are provided under applicable law or in equity.


6.           Right to Inspect Property.  Lender, or any third parties designated
by Lender, shall have the right to enter upon and inspect the Property from time
to time at all reasonable times, upon reasonable notice, for the purpose of
determining that the terms and conditions of this Agreement are being
observed.  Lender is under no obligation to construct or supervise the Property
and any inspection by Lender of the Property is for the sole purpose of
protecting the security of Lender.  Borrower will make or cause to be made such
other independent inspections as it may desire for its own protection and
Borrower will rely on its own judgment with respect to the Property.


7.           Representations and Warranties of Borrower.  Borrower, in addition
to all other representations made and warranties given herein, represents and
warrants to Lender as follows:


(a)          No condemnation or eminent domain proceeding has been commenced or,
to the knowledge of Borrower, threatened against the Property.


 
4

--------------------------------------------------------------------------------

 

(b)         Borrower has no knowledge of any notices or violations of federal or
state law or municipal ordinances, including without limitation any
Environmental Laws (defined below), or orders or requirements of any
governmental body or authority to whose jurisdiction the Property is subject.


(c)          The execution, delivery and performance of the transactions
contemplated by this Agreement, the Note and the Security Documents will not
conflict with or result in a breach of the terms or provisions of any existing
law, regulation or order of any court or governmental body or authority, or any
other document, instrument or agreement to which Borrower is a party or is
bound.


(d)         This Agreement, the Note and the Security Documents to which
Borrower is a party will be validly executed and delivered by Borrower and will
constitute the legal, valid and binding obligations of Borrower, enforceable
against it in accordance with their respective terms.


(e)          There are no actions or proceedings pending or threatened against
Borrower, any real property or project owned by Borrower, the Property, other
than such as may arise in the ordinary course of business, which may in any
manner whatsoever substantially affect the validity, priority or enforceability
of the Agreement, the Note or the Security Documents or the construction, use,
occupancy and operation of the Property or any part thereof.


(f)          To the extent required for operation of the Property, telephone
services, gas, electric power, storm sewers, sanitary sewer and water facilities
are available to the Property, adequate to serve the Property and are not
subject to any conditions, other than normal charges to the utility supplier,
which would limit the use of such utilities.


(g)         To the best of Borrower’s knowledge, after due inquiry, there is no
fact which Borrower has not disclosed to Lender in writing which materially
adversely affects or, so far as Borrower can now foresee, will materially
adversely affect the Property or the ability of Borrower to perform any of its
obligations arising under this Agreement.


(h)          Borrower has filed all required federal, state and local tax
returns and has paid all property taxes and other taxes due (including interest
and penalties, but subject to lawful extensions disclosed to Lender) with
respect to Borrower or the Property, other than taxes being promptly and
actively contested in good faith and by appropriate proceedings.  Borrower is
maintaining adequate reserves for tax liabilities (including contested
liabilities).


(i)           Borrower currently uses no trade name other than its actual
name.  For purposes of this Agreement, Borrower’s principal place of business is
at its address shown below.


(j)           Borrower has good and marketable title to the Property, and the
lien of the Deed of Trust shall be a first position lien, with the exception of
those encumbrances disclosed by the Title Company to Lender.


The above representations and warranties and any representations and warranties
made by Borrower in Borrower’s application for the Loan or any loan commitment
issued by Lender shall survive the making and repayment of the Loan
 
 
5

--------------------------------------------------------------------------------

 


8.           Covenants of Borrower.  In addition to any other obligations and
duties of Borrower hereunder, Borrower covenants as follows:


(a)          Borrower shall give notice immediately to Lender of any notice of
any claim made by any party arising in connection with or against the Property
or Borrower.


(b)          Borrower shall comply with, and keep in effect, all permits and
approvals obtained from any governmental bodies that relate to the lawful use of
the Property and to comply with all existing and future laws, regulations,
orders and requirements of all governmental, judicial, or other legal
authorities having jurisdiction over the Property, and with all recorded
restrictions affecting the Property.


(c)          Borrower shall not, without Lender’s prior written consent,
purchase or install materials, equipment, fixtures, or articles or personal
property of Borrower placed in or on the Property under any security agreement
or other agreement in which the seller reserves or purports to reserve title or
the right of removal or repossession, or the right to consider them personal
property after their incorporation in the work of construction, unless
authorized by Lender in writing.


(d)          Upon Lender’s demand, Borrower shall pay and discharge all claims
and liens for labor done and materials and services furnished in connection with
the Property.  Borrower will have the right to contest in good faith any claim
or lien, provided that it does so diligently and without prejudice to
Lender.  Upon Lender’s request, Borrower will promptly provide a bond, cash
deposit, or other security reasonably satisfactory to Lender to protect Lender’s
interest and security should the contest be unsuccessful.


(e)          In addition to any insurance requirements set forth in the Deed of
Trust (which shall control in the event of a conflict between the terms of this
Agreement and the Deed of Trust), Borrower shall maintain in force, until full
payment of the Loan, all insurance required by law or Lender, flood insurance,
worker’s compensation insurance, and public liability insurance (in an amount of
not less than the amount Lender may require in the reasonable exercise of its
discretion).  The policies must be approved by Lender as to amounts, form, risk
coverage, deductibles, insurer, and loss payable and cancellation
provisions.  Lender’s approval, however, shall not be a representation of the
solvency of any insurer or the sufficiency of any amount of insurance.  All such
policies shall, in Lender’s sole and absolute discretion, name Lender as an
additional loss payee or shall include a mortgagee endorsement acceptable to
Lender.  Lender may, in the reasonable exercise of discretion, alter the
insurance required under the terms of this Agreement, the Deed of Trust or the
Security Documents pursuant to the terms of such reports.  Borrower shall also
maintain workmen’s compensation insurance in adequate amounts to the extent
required by Nevada law.
 
 
6

--------------------------------------------------------------------------------

 


(f)          Borrower shall comply with, and cause the use and operation of the
Property, and all activities on the Property or with respect to the Property, at
all times, to comply with all applicable Environmental Laws.  Borrower shall not
cause or permit the presence, use, generation, release, discharge, storage or
disposal of any Hazardous Materials on, under, in or about, or the
transportation of any Hazardous Materials to or from, the Property, except for
any such Hazardous Materials, the use or presence of which are necessary or
customary in  projects similar to the Property, provided that any such use or
presence shall occur only under and in compliance with any required governmental
permits and otherwise fully comply at all times with all applicable local, state
and federal laws and regulations relating to such use or presence.


(g)          Borrower shall at all times comply with the provisions of the
federal Endangered Species Act and the Americans with Disabilities Act, as the
application of such Acts may affect the development and use of the Property.


(h)          Borrower shall pay Lender on demand any expenses suffered, incurred
or paid by Lender which relate to the administration, modification, performance,
enforcement and interpretation of the Loan, this Agreement, and any related
matters or the exercise or defense of Lender’s rights and actions hereunder, or
which relate to the Note or the Security Documents, including without
limitation, any charges for surveys, appraisals and inspections, and reasonable
attorneys’ fees, costs or expenses arising out of any of the foregoing.


(i)           Borrower shall comply in all material respects with all laws,
regulations and ordinances and requirements of all government agencies and all
third parties relating to Borrower, the Property or Borrower’s business thereon.


(j)           Borrower shall promptly pay prior to delinquency all general and
special real property taxes and assessments imposed against the Property and all
other taxes, license fees and assessments imposed on Borrower or the Property.


(k)          Borrower shall maintain complete books of account and other records
reflecting its operations (in connection with any other businesses as well as
with respect to the Property).


(l)           Borrower shall execute and acknowledge, or cause to be executed
and acknowledged, and delivered to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Agreement, the Note or any
other Security Document, to protect and further the validity, priority and
enforceability of the Security Documents, to subject to the Security Documents
any property intended by the terms of this Agreement, the Note or any Security
Document to be covered by the Security Documents, or otherwise to carry out the
purposes of this Agreement and the transactions contemplated hereunder.


(m)         Borrower shall give notice to Lender, within ten (10) business days
of Borrower’s learning thereof, of each of the following:
 
(i)           any litigation or claim affecting or relating to the Property and
involving an amount in excess of $10,000.00; and any litigation or claim that
might subject Borrower to liability in excess of $10,000.00, unless such claim
is within the coverage of applicable insurance policies and the defense of such
claim has been tendered to and accepted without reservation by the carriers
thereunder, and the aggregate of all such claims, and the aggregate of all such
claims does not exceed the policy limits for the applicable insurance policies;
 
 
7

--------------------------------------------------------------------------------

 


(ii)          any dispute between Borrower and any governmental agency relating
to the Property, the adverse determination of which might materially affect the
Property;


(iii)         any trade name hereafter used by Borrower and any change in
Borrower’s principal place of business;


(iv)         the creation or imposition of any mechanic’s lien or any other lien
against the Property;


(v)          any Event of Default or event which, with the giving of notice or
the passage of time or both, would constitute an Event of Default; and


(vi)         any material default by Borrower or any other party under any
contract or Agreement with respect to the Property.


(n)         Lender hereby notifies Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (“Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.


9.           Default by Borrower.  The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:


(a)         Borrower fails to make any payment of interest or principal when due
under the Note.


(b)         Borrower fails to make any deposit of funds required under this
Agreement.  Borrower fails to comply with any other covenants contained in this
Agreement that calls for the payment of money and does not cure that failure
within ten (10) days after notice from Lender.


(c)         Borrower fails to comply with any covenant contained in this
Agreement, and does not cure that failure within thirty (30) days after written
notice from Lender.


(d)         A petition in bankruptcy is filed by or against Borrower, or a
receiver or trustee of any property of Borrower is appointed, or Borrower files
a petition for an arrangement under any provisions of federal, or state
bankruptcy or receivership laws, or any other law, state or federal (unless, in
any such case, such petition is dismissed within ninety (90) days of filing), or
makes an assignment for the benefit of creditors or is adjudged insolvent by any
state or federal court.
 
 
8

--------------------------------------------------------------------------------

 


(e)         A default occurs under the Note, the Pledge Agreement, the Deed of
Trust, the Security Documents and/or any other document evidencing or governing
the Loan.


(f)           All or any material portion of the Property is condemned, seized
or appropriated by any governmental agency.


(g)         The Property is materially damaged or destroyed by fire or other
casualty to such an extent that Lender reasonably concludes that funds derived
from insurance proceeds, if any (collectively, “Available Proceeds”), will not
be sufficient to pay in full the costs of repair, reconstruction and completion
(if applicable) of the Property and Borrower fails to deposit into the Account
within twenty (20) days after written request therefor, an amount sufficient to
pay the difference between estimated costs of repair, reconstruction and
completion (if applicable) and the Available Proceeds.


(h)         Borrower is dissolved, liquidated or terminated, or Borrower is sold
or otherwise transferred (or all or substantially all of the assets of Borrower)
are sold or otherwise transferred without Lender’s prior written consent.


(i)          Borrower defaults in any existing or future promissory note and/or
other obligation to Lender (other than in connection with the Loan), subject to
any applicable cure period.


(j)           Any representation or warranty made by Borrower in connection with
this Agreement, or any document or agreement made or submitted in connection
with this Agreement, is materially false or misleading.


(k)         If Borrower, or any other “borrower” (as such term is defined in NRS
106.310) who may send a notice pursuant to NRS 106.380(1), with respect to the
Loan or the Deed of Trust, (a) delivers, sends by mail or otherwise gives, or
purports to deliver, send by mail or otherwise give, to Lender, any participant
or any other Lender (i) any notice of an election to terminate the operation of
the Deed of Trust as security for any secured obligation, including, without
limitation, any obligation to repay any “future advance” (as defined in NRS
106.302) of “principal” (as defined in NRS 106.345) or (ii) any other notice
pursuant to NRS 106.380(1), (b) records a statement pursuant to NRS 106.380(3),
or (c) causes the Deed of Trust, any secured obligation of Lender, any
participant or any other Lender to be subject to NRS 106.380(2), 106.380(3) or
106.400.


10.        Remedies.  If any one or more Events of Default shall have occurred
and shall continue beyond the expiration of the applicable cure period, if any,
specified for such Event of Default, Lender shall have the right and power, all
in the sole discretion of Lender, to exercise one or more of the following
remedies.


(a)         To declare the entire principal balance of the Note then due and
payable.
 
 
9

--------------------------------------------------------------------------------

 


(b)         To enter upon the Property, in its own right or by court appointed
receiver, and operate the Property.


These remedies are in addition to any other remedies which Lender may have
hereunder or under the Note, the Deed of Trust or any other Security Documents,
at law or in equity, including the right to foreclose any security for
Borrower’s obligations under this Agreement, all in such order and manner as
Lender may determine in its sole and absolute discretion.


11.        Miscellaneous.


(a)         Waiver of Breach. Lender’s rights and remedies under this Agreement,
the Note and the Security Documents are cumulative and in addition to all rights
and remedies provided by law or in equity from time to time.  The exercise by
Lender of any right or remedy shall not constitute a cure or waiver of any
default, nor invalidate any notice of default or any act done pursuant to any
such notice, nor prejudice Lender in the exercise of any other right or
remedy.  No waiver of any action shall be implied from any omission by Lender to
take action on account of such default if such default persists or is
repeated.  No waiver of any default shall affect any default other than the
default expressly waived, and any such waiver shall be operative only for the
time and to the extent stated.  No waiver of any provision of this Agreement,
the Note or any Security Document shall be construed as a waiver of any
subsequent breach of the same provision.  Lender’s consent to or approval of any
act by Borrower requiring further consent or approval shall not be deemed to
waive or render unnecessary Lender’s consent to or approval of any subsequent
act.  Lender’s acceptance of a late performance of any obligation shall not
constitute a waiver by Lender of the right to require prompt performance of all
further obligations; Lender’s acceptance of any performance following the
sending or filing of any notice of default shall not constitute a waiver of
Lender’s right to proceed with the exercise of its remedies for any unfulfilled
obligations; and Lender’s acceptance of any partial performance shall not
constitute a waiver by Lender of any rights relating to the unfulfilled portion
of the applicable obligation.


(b)         Notices.  Except as otherwise provided by law, any notice, request,
demand, consent, approval or other communication (“Notice”) provided or
permitted under this Agreement, or any other instrument contemplated hereby,
shall be in writing, signed by the party giving such Notice and shall be given
by personal delivery to the other party or by United States certified or
registered mail, postage prepaid, return receipt requested, addressed to the
party for whom it is intended at its address as set forth in the Deed of
Trust.  Unless otherwise specified, Notice shall be deemed given when received,
but if delivery is not accepted, on the earlier of the date delivery is refused
or the third day after same is deposited in any official United States Postal
Depository.  Any party from time to time, by Notice to the other parties given
as above set forth, may change its address for purpose of receipt of any such
communication.


 
10

--------------------------------------------------------------------------------

 

(c)         Assignment. The provisions hereof shall inure to the benefit of and
shall be binding upon the parties hereto and their respective heirs,
administrators, executors, successors, and assignees; provided, however, that
this Agreement shall be personal to Borrower and no assignment by Borrower of
any of its rights under this Agreement is permitted and no such assignment shall
be binding upon Lender or of any effect unless the prior written consent of
Lender to such assignment has first been procured and payment of such assumption
fees as Lender may require.  Borrower acknowledges that this Agreement and all
other related loan documents are assignable by Lender and hereby acknowledges
and consents to any and all future assignments.


(d)         Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior negotiations, understandings and agreements between the parties
hereto.


(e)         Severability.  It is understood and agreed by the parties hereto
that if any part, term or provision of this Agreement is held by any court to be
illegal or invalid, the legality and validity of the remaining portions or
provisions shall not be affected, and the rights and obligations of the parties
shall be construed and enforced as if the Agreement did not contain the
particular part, term or provision held to be illegal or invalid.


(f)          Interpretation.  The section headings set forth in this Agreement
are for the purpose of convenience to and ready reference by the parties.  It is
agreed and understood by the parties that such headings shall not be deemed to
define, limit or extend the scope or intent of the sections to which they
pertain.  Whenever the context requires, all words used in the singular will be
construed to have been used in the plural and vice versa, and each gender will
include any other gender.


(g)         Incorporation.  The preamble, exhibits and schedules attached hereto
are hereby incorporated into this Agreement and made a part hereof.


(h)         Performance By Lender.  If Borrower shall fail to perform any
obligation hereunder that requires the payment of money, Lender may perform such
obligation upon ten (10) days’ written notice to Borrower (unless Lender shall
in its sole discretion determine that the security for the Loan is imminently
threatened or impaired by such failure, in which case no such prior notice is
required), and any sums expended by Lender pursuant to this subsection shall be
deemed to be advances under the Loan and shall bear interest until repaid at the
default rate of interest specified in the Note..


(i)          Costs and Expenses.  If any lawsuit is commenced to enforce or
interpret any of the terms of this Agreement, the prevailing party shall have
the right to recover its reasonable attorneys’ fees and costs of suit from the
other party.


(j)           Consistency.  The terms of this Agreement, the Note and the
Security Documents supersede any inconsistent terms of Lender’s construction
loan commitment to Borrower, if any; provided, that all obligations of Borrower
under the commitment to pay any fees to Lender or any costs and expenses
relating to the Loan or the commitment shall survive the execution and delivery
of this Agreement, the Note and the Security Documents.  The terms of this
Agreement supersede any inconsistent terms of the Note or the Security
Documents.
 
 
11

--------------------------------------------------------------------------------

 


(k)         No Third Party Beneficiaries.  This Agreement is made for the sole
protection and benefit of Lender and Borrower and their successors and
assigns.  No trust fund is created by this Agreement and no other persons or
entities will have any right of action under this Agreement or any right to the
Loan funds.


(l)          Relationship.  Nothing herein shall be construed to constitute
Lender and Borrower a partnership or joint venture, or Lender an agent of
Borrower, it being agreed that the sole relationship between Lender and Borrower
shall be that of lender and borrower.


(m)        Governing Law.  This Agreement shall be governed by and construed
solely and exclusively in accordance with the laws of the State of Nevada
(without regard to the conflicts of laws provisions thereof).  The parties
consent and submit to the sole and exclusive jurisdiction of the courts of the
State of Nevada and the United States District Court for the District of Nevada,
venue solely and exclusively in Clark County, Nevada, concerning any action
arising under or on account of this Agreement.  In the event of litigation
arising out of the subject matter of this Agreement, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and related costs and
expenses. If the parties resort to legal action for the enforcement or
interpretation of this Agreement or for damages on account of a breach hereof,
the prevailing party shall be entitled to an award of its fees and costs
(whether taxable or not), including, without limitation, expert witness fees,
all litigation related expenses, and reasonable attorneys’ fees incurred in
connection with such action, which award shall be made by the court, not a
jury.  In determining which party is the prevailing party, (i) the term
“prevailing party” means the net winner of the dispute, taking into account the
claims pursued, the claims on which the pursuing party was successful, the
amount of money sought, the amount of money awarded, and offsets or
counterclaims pursued successfully  by the other party.


(n)         Signs.  Until the construction of the Improvements is complete,
Lender may place reasonable signs on the Property during the term of the Loan
stating that financing is being provided by Lender.


(o)         Cure Periods.  All cure periods provided for herein or in the Note,
the Deed of Trust or the Security Documents shall run concurrently with any
statutory cure periods.


(p)         Jury Trial Waiver.  Borrower and Lender hereby waive their
respective rights to a trial by jury in any action or proceeding based upon, or
related to, the subject matter of the Note, the Deed of Trust, this Agreement or
the other Security Documents.  This waiver is a knowing, intentional and
voluntary waiver made by Borrower and Lender, and Borrower acknowledges that
neither Lender nor any person acting on behalf of Lender has made any
representations of fact to induce this waiver of trial by jury on in any way to
modify or nullify its effect.  Borrower and Lender acknowledge that this waiver
is a material inducement to enter into a business relationship that each of them
has already relied on this waiver and that each of them will continue to rely on
this waiver.
 
 
12

--------------------------------------------------------------------------------

 


(s)         Joint and Several.  If more than one corporation, partnership or
other entity shall execute this Agreement, then each person and entity shall be
fully liable for all obligations of Borrower hereunder, and such obligations
shall be joint and several.


(t)          Time is of the Essence.  Borrower hereby acknowledges and agrees
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.


(u)         Waivers. To the extent permitted by law, Borrower hereby waives and
relinquishes: (i)  the defense of the statute of limitations in any action
hereunder or in any action for the collection of any indebtedness or the
performance of any obligation arising in connection with the Note; (ii) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any other person or persons or the failure of Lender to file or
enforce a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other person or persons; (iii) demand, protest and notice of
any kind; (iv) any defense based upon an election of remedies by Lender,
including, without limitation, the marshaling of assets (or any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal); (v) any defense arising because of Lender’s election, in any
proceeding instituted under the Federal Bankruptcy Code, of the application of
Section 1111 (b)  of the Federal Bankruptcy Code; (vi) any defense based on any
borrowing or grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (vii) any defense based upon an election of remedies by Lender,
including, without limitation, any election to proceed by judicial or
non-judicial foreclosure of any security, whether real property or personal
property security, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, or any election of remedies.


[Signature Page Follows]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the day and year first above written.


BORROWER:
 
LENDER:
     
SHEA MINING & MILLING, LLC,
 
NJB MINING, INC.,
a Nevada limited liability company
 
an Arizona corporation
     
By: 
   /s/ Christopher Boll
     
  Christopher Boll, Managing Member
 
By: 
  /s/ Norman Bellemare
   
Name: Norman Bellemare
   
Its: President



 
14

--------------------------------------------------------------------------------

 

EXHIBIT “A”


Legal Description of Nevada Property
 
All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:
 
Township 3 North, Range 40 East, M.D.B.&M.
 
Section   2: SW ¼ of NW ¼; W ½ of SW ¼
Section   3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
Section 11: W ½ of W ½; SE ¼ of NW ¼
Section 14: NW ¼ of NW ¼
 
Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No. 35538 Esmeralda
County, Nevada records and described as follows:
 
Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43'34" East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B. & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16'34" East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30'00" East 300.00 feet;
Thence North 06°30'00" West 197.50 feet to a point hereinafter referred to as
Point "A"; Thence continuing North 06°30'00" West 252.50 feet; Thence South
83°30'00" West 300 feet; Thence South 06°30'00" East 450 feet to the true point
of beginning.
 
ASSESSOR’S PARCEL NUMBER FOR   2009-2010:  06-111-08
 
 
15

--------------------------------------------------------------------------------

 